Robert L. Brown, Justice, concurring. I join the majority opinion but write to associate myself with one point made in Justice Glaze’s dissenting opinion. Though the court agrees that West v. State, 290 Ark. 329, 719 S.W.2d 684 (1986) is still good law, the unfortunate statement in the opinion relating to sexual fantasies inducing some women to make false accusations about sexual attacks should be excised. The statement is archaic, and any suggestion that this court subscribes to that psychiatric point of view should be disparaged.